department of the treasury internal_revenue_service washington d c date number release date uilc wta-n-103300-99 cc ebeo lealsalihi memorandum for from subject chief branch employee_benefits and exempt_organizations cc ebeo computation of excluded military retired pay under sec_122 this responds to your request dated date for assistance concerning the computation of excluded military retired pay under sec_104 of the internal_revenue_code and sec_1_122-1 of the income_tax regulations your request involves claims for refund filed by taxpayers on the basis that a portion of their military retired pay is excluded from gross_income your inquiry does not relate to a specific taxpayer rather you provided a sample set of facts representing a typical claim in that sample a taxpayer retired from the armed_forces and receives military retired pay based on years_of_service from the department of defense dod the taxpayer was not retired for disability but subsequently applied to the veterans administration va for disability benefits under title of the u s code the va determined that the taxpayer had a disability and he elected to waive his dod years_of_service retirement benefits to the extent of his va benefits so that he could receive the va benefits tax free the taxpayer also elected to reduce his dod retirement under the survivor benefit plan in computing his taxable retirement benefits under sec_1_122-1 of the regulations the taxpayer first constructed a retired pay base equal to what would have been used under u s c sec_1401 to compute his retired pay on the basis of years_of_service as if he had been retired for disability referred to as his adjusted gross retirement pay the taxpayer made this computation by dividing his gross retired pay reported retired pay plus the va waiver reduction and survivor benefit plan reduction by the percentage used under u s c sec_1401 x years_of_service he then multiplied this constructed retired pay base by the percentage of disability awarded by the va and subtracted the amount waived from his service retirement to arrive at a net disability exclusion the taxpayer then filed a form 1040x reducing the amount of gross_income reported by the net disability exclusion the gross_income had already been reduced by the amount waived to receive va compensation the taxpayer asserts that the net disability exclusion was excludable under sec_104 of the code and this treatment is sanctioned by example of sec_1_122-1 of the regulations under sec_122 of the code gross_income of a member or former member of the armed services does not include the amount of any reduction in his retired or retainer pay pursuant to a survivor benefit plan election sec_1_122-1 of the regulations provides the order in which various reductions including survivor benefit plan reductions in gross retired pay grp will be deducted in computing net taxable retired pay where there are multiple reductions pursuant to different statutory provisions sec_1_122-1 of the regulations provides examples with respect to the retired serviceman’s family protection plan however sec_1_122-1 provides that the same principles as set out in d apply to the survivor benefit plan under example of sec_1_122-1 taxpayer b retired from the armed_forces and received disability retired pay under u s c sec_1401 with a dod disability rating of b elected benefits under the retired servicemen’s family protection plan thereby reducing his grp as computed under u s c sec_1401 by dollar_figure b also elected to waive dollar_figure of his dod disability retired pay in order to receive disability compensation of dollar_figure from the va b is required to forfeit retired pay of dollar_figure under u s c in computing b’s net taxable retired pay under example his grp is first reduced by the retired servicemen’s family protection plan amount dollar_figure - dollar_figure dollar_figure next the amount of dod disability retirement benefit waived is subtracted dollar_figure - dollar_figure dollar_figure next the portion of b’s dod disability retirement otherwise excludable from gross_income under sec_104 of the code dollar_figure is reduced by the amount of retired pay waived to receive va compensation dollar_figure and the resulting dollar_figure dollar_figure - dollar_figure dollar_figure is subtracted from his remaining grp dollar_figure - dollar_figure dollar_figure a pro-rata portion of his forfeited compensation is then subtracted from the remaining grp dollar_figure dollar_figure x dollar_figure dollar_figure b has taxable retired pay of dollar_figure dollar_figure - dollar_figure dollar_figure in general under sec_104 of the code gross_income does not include amounts received for personal injuries or sickness resulting from active_service in the armed_forces subsection d of sec_104 provides that sec_104 will apply to an individual if on application therefor he would be entitled to receive disability compensation from the va sec_104 of the code provides that in the case of any individual described in sec_104 the amount excludable under subsection a for any period with respect to any individual shall not be less than the maximum amount which such individual on application therefor would be entitled to receive as disability compensation from the va the amount of armed_forces disability retired pay is computed under u s c sec_1401 or sec_1402 under those provisions the retiree may elect either an amount of pay based on percentage of disability or years_of_service however under u s c sec_1403 that portion of a retiree’s armed_forces disability retired pay computed under u s c sec_1401 or sec_1402 on the basis of years_of_service which exceeds the armed_forces disability retired pay he would receive based on percentage of disability is not excludable under sec_104 of the code the taxpayer in example received a dod disability retirement benefit computed under u s c sec_1401 by multiplying his retired pay base by times his years_of_service the facts presented in example are distinguishable from the facts presented in the instant case the taxpayer in example was retired from the armed_forces because of disability ie because he was unfit for duty not because of his years_of_service accordingly his retired pay was received for personal_injury_or_sickness as required under a of the code thus his u s c sec_1401 disability retirement benefit limited by u s c sec_1403 was excludable under sec_104 on the other hand the taxpayer in the instant case was retired for years_of_service not for disability no part of his retired pay was received for personal_injury_or_sickness as required under sec_104 thus in computing his taxable retired pay under example his grp was properly reduced by the amount waived in order to receive excludable va benefits unlike the taxpayer in example however his grp should not be further reduced under sec_104 because it was not received for personal_injury_or_sickness a in sidoran v commissioner 38_tcm_226 aff’d 640_f2d_231 9th cir the court stated pincite thus disability retirement standards differ from the veterans administration’s service connected disability compensation criteria and a veterans administration disability rating of forty percent is not determinative of the issue of whether the serviceman was qualified for disability retirement prerequisite to that exclusion moreover to the extent sec_104 and sec_104 may create an exception for amounts previously received as service retirement which correspond to the va disability payments the exception would not be applicable in this case because the taxpayer filed a waiver equal to the amount of his va compensation because the taxpayer has already reduced his taxable retired pay by the amount of the va benefits he should not be entitled to a second exclusion of of his base pay under sec_104 on account of the same va disability determination we have attached a chart outlining the way we believe the taxpayer’s computations in the instant case should have been made under example of sec_1_122-1 please contact branch two at or branch six at if you have any questions jerry holmes chief branch employee_benefits and exempt_organizations attachment attachment ex taxpayer gross retired pay dollar_figure dollar_figure less sec_122 exclusion big_number reduced retired pay dollar_figure dollar_figure less retired pay waived to receive va compensation big_number big_number adjusted retired pay dollar_figure big_number dollar_figure less i excludable retired pay computed under sec_104 as limited by u s c dollar_figure ii less retired pay not to exceed i waived to receive va compensation dollar_figure ex taxpayer iii net disability exclusion dollar_figure big_number taxable retired pay before adjustment for dual comp forfeiture dollar_figure big_number dollar_figure less adjustment for dual comp forfeiture of dollar_figure x dollar_figure dollar_figure rounded big_number net taxable retired pay dollar_figure dollar_figure
